t c summary opinion united_states tax_court lorenzo battle petitioner v commissioner of internal revenue respondent docket no 17617-05s filed date lorenzo battle pro_se frederick c mutter for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to deductions for charitable_contributions is entitled to deductions for employee business_expenses is entitled to deductions for business-related expenses in excess of amounts respondent allowed is liable for an addition_to_tax under sec_6651 and is liable for an accuracy- related penalty under sec_6662 background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in danbury connecticut during petitioner was employed full time by the city of yonkers as a firefighter and arson investigator in addition petitioner operated a business called zomans productions of which he is the president and founder zomans productions among other things produces digital movies videos and graphics petitioner used the address of his residence as the business address of zomans productions in petitioner filed for a form_1040 u s individual_income_tax_return which he prepared using tax preparation software respondent did not receive the return until date on schedule a itemized_deductions petitioner claimed deductions for charitable_contributions of dollar_figure and a maintenance fee of dollar_figure petitioner also reported on schedule a employee business_expenses of dollar_figure of that amount petitioner claimed deductions of dollar_figure after taking into account the 2-percent floor of sec_67 in the statutory_notice_of_deficiency respondent disallowed for lack of substantiation the deductions claimed on schedule a on schedule c profit or loss from business petitioner claimed deductions for car and truck expenses of dollar_figure office expenses of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure other expenses of dollar_figure and home_office expenses of dollar_figure in the notice of 1during the audit of the return respondent determined that the maintenance fee of dollar_figure was a miscellaneous itemized_deduction under sec_67 therefore petitioner’s claimed employee business_expenses were increased to dollar_figure of this amount respondent determined that petitioner would claim deductions of dollar_figure after applying sec_67 2petitioner claimed meal expenses in the total of dollar_figure which he reduced by percent as required by sec_274 deficiency respondent allowed deductions of dollar_figure for office expenses and dollar_figure for other expenses claimed on schedule c respondent disallowed the balance of the deductions claimed on schedule c for lack of substantiation discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not present evidence or argument that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a deductions claimed on schedule a charitable_contributions sec_170 allows a deduction for a charitable_contribution during the year if the contribution is verified as provided in the regulations sec_170 a charitable_contribution includes a contribution or gift to or for_the_use_of an organization described in sec_170 within a taxable_year a cash contributions petitioner claimed deductions in the sum of dollar_figure for contributions of cash to various charitable organizations in each cash contribution except for two was under dollar_figure respondent concedes that petitioner has substantiated contributions of dollar_figure at issue is whether petitioner is entitled to deductions for the balance of the cash contributions petitioner does not dispute that cash contributions greater than dollar_figure require substantiation but petitioner argues that for cash contributions under dollar_figure receipts are not required according to statute he therefore concludes that he is entitled to deductions for all cash contributions under dollar_figure even in the absence of receipts from the donee organizations the court assumes that the statute upon which petitioner relied was sec_170 under sec_170 a taxpayer must comply with certain substantiation requirements to deduct any charitable_contribution of dollar_figure or more petitioner apparently reasoned that for charitable_contributions of less than dollar_figure it follows that a written acknowledgment from the donee organizations was not required petitioner’s reliance solely on sec_170 is misplaced because that section merely makes more stringent the substantiation requirements for any charitable_contribution of dollar_figure or more the substantiation rules governing all cash contributions are set forth under sec_1_170a-13 income_tax regs the regulations provide that if the taxpayer makes a charitable_contribution of money the taxpayer must maintain for each contribution either a canceled check a receipt a letter or other communication from the donee charitable_organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution see bradley v commissioner tcmemo_1996_461 disallowing deductions for cash gifts that were not substantiated by canceled checks or receipts hammann v commissioner tcmemo_1996_160 same sec_1_170a-13 income_tax regs petitioner did not present any receipts or documentation from the donee charitable organizations petitioner is therefore not entitled to deductions for cash contributions in excess of the amount respondent conceded b noncash contributions petitioner claimed deductions for noncash contributions of dollar_figure to d a r e - clothing drop-off and dollar_figure to x-mas toys for kids local in to the extent that petitioner relied on sec_170 to argue that substantiation is not required for noncash contributions under dollar_figure his argument also fails the substantiation rules governing charitable_contribution of property other than money are set forth under sec_1 170a- b income_tax regs the donor must maintain for each contribution a receipt from the donee organization sec_1 170a- b income_tax regs the receipt must contain the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id if it is impractical to obtain a receipt eg because property is deposited at a charity’s unattended drop site the taxpayer must maintain reliable written records with respect to each item of donated property id petitioner has not provided any receipts from the donee organizations nor has he maintained any reliable written records petitioner therefore is not entitled to deductions for the noncash contributions accordingly respondent’s determination disallowing deductions for charitable_contributions to the extent not conceded is sustained employee business_expenses petitioner reported employee business_expenses of dollar_figure for of this amount respondent concedes that petitioner has substantiated expenses of dollar_figure at issue is whether petitioner is entitled to deductions for the remaining claimed employee business_expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business services performed by an employee constitute a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see joseph v commissioner tcmemo_2005_169 sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses 116_tc_438 sec_1_6001-1 income_tax regs petitioner claimed physical fitness dues of dollar_figure on schedule a as an employee_business_expense in support petitioner presented a gym membership agreement showing that he paid a gym membership fee of dollar_figure in respondent argues that the gym membership fee is not an ordinary or necessary expense of petitioner’s employment as a firefighter and arson investigator or as the president of zomans productions petitioner argues that the gym membership fee was an ordinary_and_necessary_expense of his employment as a professional firefighter petitioner contends that fitness is mandatory since a healthy body is important to the performance of his duties as a firefighter petitioner succinctly explained my tool is my body under sec_262 no deductions are allowed for personal living or family_expenses moreover sec_262 takes precedence over sec_162 66_tc_515 affd 591_f2d_1273 9th cir the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes 21_tc_170 tschetter v commissioner tcmemo_2003_326 see also 80_tc_1073 finding that daily meals are an inherently_personal expense and a taxpayer bears a heavy burden to prove that the meals are routinely deductible affd 758_f2d_211 7th cir a gym membership fee is an inherently_personal expense it is desirable to be physically fit regardless of one’s profession petitioner has not offered any evidence to show that his gym expenses were different from or were in excess of what he would have spent for personal reasons in addition petitioner has not offered any evidence to substantiate his remaining employee business_expenses accordingly respondent’s determination disallowing petitioner’s employee business_expenses to the extent not conceded is sustained b deductions claimed on schedule c under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 see sec_6001 308_us_488 expenses required to be substantiated under sec_274 in addition to satisfying the criteria for deductibility under sec_162 certain categories of expenses must also satisfy the strict substantiation requirements of sec_274 before those expenses will be allowed as deductions see sec_274 sec_280f expenses subject_to the strict substantiation requirements of sec_274 include passenger automobiles meals and entertainment traveling and cellular telephones sec_274 sec_280f v the taxpayer must substantiate the amount time place and business_purpose of the expenditures and must provide adequate_records or sufficient evidence to corroborate his own statement see sec_274 sec_1_274-5t temporary income_tax regs fed reg date in order to meet the adequate_records requirements a taxpayer is to maintain an account book diary statement of expenses or similar record and documentary_evidence such as receipts paid bills or similar evidence which when combined establish each element of the expense that sec_274 requires to be established sec_1_274-5t temporary income_tax regs fed reg date petitioner presented as evidence bank statements for petitioner also presented a spreadsheet that he prepared summarizing and sorting business_expenses paid in according to category respondent agrees that the amounts shown on the spreadsheet match the amounts stated in the bank statements therefore the amounts of the expenses to the extent set forth in the spreadsheet are not in dispute a car and truck expenses petitioner claimed deductions of dollar_figure for car and truck expenses petitioner indicated on the spreadsheet that he paid car insurance of dollar_figure and attributed half of that amount to zomans productions petitioner has not shown that the car insurance was for a business rather than a personal purpose since petitioner did not provide any other substantiation he is not entitled to deductions for car and truck expenses b meals and entertainment_expenses petitioner claimed deductions of dollar_figure for meals and entertainment_expenses before the application of sec_67 petitioner indicated on the spreadsheet that he paid dollar_figure for meals in connection with zomans productions petitioner contends that he met regularly with four or five clients petitioner presented a calendar which he claims noted the dates when he took a client to lunch or dinner the calendar however did not make any cross-references to the spreadsheet and the court is therefore unable to determine when the expenses were paid moreover the calendar failed to specify as required by the regulations who the clients were the nature of the clients’ business relationship with petitioner the business_purpose of the meals and the locations of the meals see sec_1 5t b c temporary income_tax regs fed reg date the court finds that the evidence petitioner presented is insufficient to satisfy the strict substantiation requirements of sec_274 since petitioner did not provide any other substantiation he is not entitled to deductions for meals and entertainment_expenses c travel_expenses petitioner claimed deductions of dollar_figure for travel_expenses petitioner indicated on the spreadsheet under the category of miscellaneous that he paid travel_expenses of dollar_figure in connection with zomans productions petitioner also indicated that he paid toll charges of dollar_figure with his ez pass and attributed half of that amount to zomans productions petitioner claims that these travel_expenses were for trips to miami florida and ocean city maryland for the purpose of shooting stock footage for his movie production business petitioner testified that his miami trip had a dual role the second purpose of the trip was to attend a student conference the student conference was unrelated to petitioner’s business but he claims to have shot some footage at the conference for use in a possible project petitioner provided receipts for the miami trip but not for the ocean city trip the receipts for miami show that some of the travel_expenses were incurred by another individual no information however was provided regarding that individual the court has reviewed petitioner’s evidence and finds that it is insufficient to satisfy the strict substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date moreover petitioner has failed to show that the travel_expenses were for a business and not a personal purpose accordingly respondent’s determinations disallowing deductions for expenses relating to car and truck meals and entertainment and traveling are sustained office expenses petitioner claimed deductions of dollar_figure for office expenses in the notice_of_deficiency respondent allowed a deduction of dollar_figure subsequently respondent conceded an additional deduction of dollar_figure based on receipts petitioner provided substantiating office expenses in that amount at trial petitioner failed to offer any additional documentation to substantiate the remaining claimed office expenses accordingly respondent’s determination disallowing office expenses to the extent not conceded or previously allowed is sustained other expenses petitioner claimed deductions of dollar_figure for other expenses consisting of clothes of dollar_figure dry cleaning of dollar_figure books of dollar_figure and classes of dollar_figure in the notice_of_deficiency respondent allowed a deduction of dollar_figure as an education expense at trial petitioner conceded that he was not entitled to claim deductions for his clothes and dry cleaning because they were personal expenses petitioner argues that in order to fine-tune his career as a movie maker he attended classes at westchester community college petitioner’s testimony is supported by receipts from the college totaling dollar_figure for classes relating to motion graphics computer photo imaging and digital video the parties stipulated a receipt for a book entitled photoshop down and dirty tricks for dollar_figure and a receipt for a registration fee of dollar_figure for a professional conference targeting video production enthusiasts the court finds that petitioner is entitled to claim deductions of dollar_figure for his classes as an education expense and dollar_figure as a book expense petitioner provided substantiation for no other business_expenses therefore the balance of petitioner’s other expenses to the extent not previously allowed is disallowed business use of home sec_280a denies deductions with respect to the use of a dwelling_unit which was used by the taxpayer as a residence during the taxable_year as an exception to the general_rule sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit which was used exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business in order for a taxpayer to establish use on a regular basis the business use must be more than occasional or incidental irwin v commissioner tcmemo_1996_490 affd without published opinion 131_f3d_146 9th cir hefti v commissioner tcmemo_1993_128 a taxpayer exclusively uses a portion of his dwelling in a trade_or_business if the portion in question is not used for other than business purposes irwin v commissioner supra hefti v commissioner supra the use of a portion of a dwelling_unit both for personal purposes and for the carrying on of a trade_or_business does not meet the exclusive use test see sengpiehl v commissioner tcmemo_1998_23 hefti v commissioner supra petitioner claimed deductions of dollar_figure for home_office expenses paid in connection with zomans productions petitioner provided a diagram of his apartment in which he designated one room as a studio area and another as an office for his movie production business in order to access the living room the bedroom or the bathroom petitioner must go through one of the designated areas it is well established that the court is not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence see 99_tc_202 87_tc_74 other than petitioner’s testimony there is no evidence that petitioner used the designated areas exclusively for his business petitioner also failed to offer any evidence regarding the amount of time and the nature of the work conducted at his home to establish regular use therefore petitioner’s apartment does not qualify as a home_office respondent’s determination disallowing deductions for home_office expenses is sustained c late filing addition_to_tax respondent determined an addition_to_tax under sec_6651 for asserting that petitioner failed to timely file a return for that year sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax higbee v commissioner t c pincite trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra the burden_of_proof remains on the taxpayer who must prove that his failure_to_file timely was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 higbee v commissioner supra pincite a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time barkley v commissioner tcmemo_2004_287 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner’ sec_2002 return was not filed until date therefore respondent has met his burden of production petitioner introduced no evidence or any legally sufficient reason for his failure_to_file a timely return the court finds that petitioner did not have reasonable_cause for his failure_to_file as required by sec_6651 accordingly respondent’s determination of an addition_to_tax under sec_6651 is sustained d accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production sec_7491 sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner had a substantial_understatement of tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate nothing in the record indicates petitioner acted with reasonable_cause and in good_faith respondent’s determination of an accuracy-related_penalty under sec_6662 is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
